

EXHIBIT 10.38
RESTRICTED STOCK UNIT AGREEMENT (NON-EMPLOYEE DIRECTORS)
UNDER THE FIFTH AMENDED AND RESTATED ANSYS, INC.
1996 STOCK OPTION AND GRANT PLAN
Name of Grantee:             __________________________
No. of Restricted Stock Units Granted:      __________________________ Units
Grant Date:                 __________________________


Pursuant to the Fifth Amended and Restated ANSYS, Inc. 1996 Stock Option and
Grant Plan (the “Plan”) as amended through the date hereof, ANSYS, Inc. (the
“Company”) hereby grants the number of Restricted Stock Units listed above (the
“Award”) to the Grantee named above. Each “Restricted Stock Unit” shall relate
to one share of Stock of the Company, subject to the restrictions and conditions
set forth in this Restricted Stock Unit Agreement (the “Agreement”) and in the
Plan.
1.Restrictions on Transfer of Award. The Award shall not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, until
shares of Stock have been issued pursuant to Section 3 hereof.
2.Vesting of Restricted Stock Units. The Award shall initially be unvested and
shall be eligible to become vested as specified below. The date on which the
Restricted Stock Units become vested as described below and in accordance with
the terms and conditions of this Agreement and the Plan shall be the “Vesting
Date.”
(a)    Time-Based Vesting. The Restricted Stock Units shall become vested in
full on the date that is the earlier of (x) the one-year anniversary of the
Grant Date specified above; or (y) the date of the Company’s next regular annual
meeting of stockholders which occurs after the Grant Date specified above,
subject in each case to the Grantee’s continued service as a member of the Board
of Directors of the Company (a “Director”) through such date.
(b)    Death or Disability. The Restricted Stock Units shall become vested in
full upon the Grantee’s death or Disability. For purposes hereof, “Disability”
means that the Grantee ceases to be a Director as a result of his or her
physical or mental illness or impairment as determined by the Committee.
(c)    Approved Departure. A pro-rata portion of the Restricted Stock Units
shall become vested upon the Grantee’s departure from the Board under
circumstances approved by the Committee, such as a departure in order to avoid a
conflict of interest or other similar circumstances. In such case, one-twelfth
of the Restricted Stock Units shall become vested for each full month of the
Grantee’s continued service as a Director between the Grant Date and the date on
which the Grantee cease to be a Director. The determination of the reason for a
Grantee’s departure shall be made by the Committee in its sole discretion.
(d)    Transaction. In the case of a Transaction (as defined in the Plan), the
Restricted Stock Units shall be subject to Section 3(c) of the Plan and shall
become vested in full immediately prior to the consummation of the Transaction.
3.Issuance of Shares of Stock.
(a)    No Deferral Election. Subject to the terms of the Plan and this
Agreement, as soon as reasonably practicable following the Vesting Date, but in
no event later than 60 days after the end of the year in which such Vesting Date
occurs, the Company shall direct its transfer agent to issue to the Grantee via
the Company’s dedicated on-line broker the number of shares of Stock equal to
the number of Restricted Stock Units that became vested on such Vesting Date in
satisfaction of the Award.
(b)    Deferral Election. If the Committee has given the Grantee the option to
elect to defer the settlement of the Award, and the Grantee has made an
irrevocable written election to so defer the settlement of the Award in


1

--------------------------------------------------------------------------------




accordance with the terms and conditions required by the Committee (the
“Deferral Election”), then, in lieu of the terms specified in Section 3(a)
(above), subject to the terms of the Plan and this Agreement, the Company shall
direct its transfer agent to issue to the Grantee via the Company’s dedicated
on-line broker the number of shares of Stock equal to the number of Restricted
Stock Units that became vested on the Vesting Date in satisfaction of the Award,
in accordance with the terms of the Deferral Election.
(c)    Shares of Stock shall be issued and delivered to the Grantee in
accordance with this Section 3 upon compliance to the satisfaction of the
Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan.
The determination of the Committee as to such compliance shall be final and
binding on the Grantee.
(d)    Until such time as shares of Stock are issued to the Grantee pursuant to
this Section 3, the Grantee shall have no rights as a stockholder with respect
to any shares of Stock underlying the Restricted Stock Units, including but not
limited to any voting rights.
4.Termination of Service. Except as otherwise provided herein, if the Grantee
ceases to continue in service as a Director for any reason, this Award shall no
longer vest with respect to any unvested Restricted Stock Units and such
unvested Restricted Stock Units shall lapse.
5.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award shall be subject to and governed by all the terms and conditions of the
Plan, including the powers of the Committee set forth in Section 2 of the Plan.
Capitalized terms used herein shall have the meaning specified in the Plan,
unless a different meaning is specified herein.
6.Transferability. This Award is personal to the Grantee, is non-assignable and
is not transferable by Grantee in any manner, by operation of law or otherwise,
other than by will or the laws of descent and distribution. The Stock to be
issued upon the vesting of this Award to the Grantee shall be issued, during the
Grantee’s lifetime, only to the Grantee.
7.Tax Withholding. Any issuance of shares of Stock to the Grantee pursuant to
this Award shall be subject to any applicable tax withholding requirements. The
Grantee shall, not later than the date as of which the transfer of shares of
Stock pursuant to this Award becomes a taxable event for Federal income tax or
other applicable withholding tax purposes, pay to the Company or make
arrangements satisfactory to the Committee for payment of any Federal, state,
local, non U.S., or other taxes required by law to be withheld on account of
such taxable event. The Company shall have the authority to cause the required
minimum tax withholding amount to be satisfied, in whole or in part, by
withholding from shares of Stock to be issued to the Grantee a number of shares
of Stock with an aggregate Fair Market Value that would satisfy such minimum
withholding obligation.
8.No Obligation to Continue Service. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Award to continue the Grantee in
service as a Director.
9.Section 409A of the Code. The Company and the Grantee intend that this
Agreement will be administered in accordance with Section 409A of the Code. To
the extent that any provision of this Agreement is ambiguous as to its exemption
from, or compliance with, Section 409A of the Code, the provision shall be read
in such a manner so that all payments hereunder either are exempt from, or
comply with, Section 409A of the Code. The parties agree that this Agreement may
be amended, as reasonably requested by either party, as may be necessary to
fully comply with Section 409A of the Code and all related rules and
regulations.
10.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
11.Data Privacy. The Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the Company and any other Subsidiary for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan.


2

--------------------------------------------------------------------------------




The Grantee understands that the Company may hold certain personal information
about the Grantee, including, but not limited to, the Grantee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all awards or any other
entitlement to shares of Stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
The Grantee understands that Data will be transferred to the stock plan service
provider selected by the Company, which is assisting the Company with the
implementation, administration and management of the Plan.  The Grantee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Grantee’s country. 
The Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.  The Grantee authorizes the Company, the stock
plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing the Grantee’s participation in the Plan.  The Grantee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Grantee’s participation in the Plan.  The Grantee understands that he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further, the
Grantee understands that he or she is providing the consents herein on a purely
voluntary basis.  If the Grantee does not consent, or if the Grantee later seeks
to revoke his or her consent, his or her service with the Company will not be
adversely affected; the only adverse consequence of refusing or withdrawing
consent is that the Company would not be able to grant the Grantee the Award or
other equity awards or administer or maintain such awards.  Therefore, the
Grantee understands that refusing or withdrawing his or her consent may affect
the Grantee’s ability to participate in the Plan.  For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.
12.Nature of Grant. In accepting the Award, the Grantee acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future grants;
(c)    all decisions with respect to future Awards or other grants, if any, will
be at the sole discretion of the Company;
(d)    the Award and the Grantee’s participation in the Plan shall not be
interpreted as forming an employment contract with the Company;
(e)    the Grantee is voluntarily participating in the Plan;
(f)    the Award and any shares of Stock acquired under the Plan are not
intended to replace any pension rights or compensation;
(g)    the Award and any shares of Stock acquired under the Plan, and the income
and value of same, are not part of normal or expected compensation for any
purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or payments or welfare
benefits or similar payments;
(h)    the future value of the shares of Stock underlying the Award is unknown,
indeterminable, and cannot be predicted with certainty;


3

--------------------------------------------------------------------------------




(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of the Grantee’s service
relationship; and
(j)    neither the Company nor any other Subsidiary shall be liable for any
foreign exchange rate fluctuation between the Grantee’s local currency and the
United States Dollar that may affect the value of the Award or of any amounts
due to the Grantee pursuant to settlement of the Award or the subsequent sale of
any shares of Stock acquired upon settlement.
13.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying shares of Stock.  The Grantee is hereby advised to consult with his
or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
14.Language. If the Grantee has received this Agreement, or any other document
related to the Award and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
15.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
16.Amendment. Pursuant to Section 18 of the Plan, the Committee may at any time
amend or cancel any unvested portion of this Award, but no such action may be
taken that adversely affects the Grantee’s rights hereunder without the
Grantee’s consent.
17.Severability. If any provision(s) hereof shall be determined to be illegal or
unenforceable, such determination shall in no manner affect the legality or
enforceability of any other provision hereof.
18.Counterparts. For the convenience of the parties and to facilitate execution,
this Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
document.
ANSYS, Inc.
By:        
Name:     
Title: _____________________________________


4

--------------------------------------------------------------------------------




The foregoing Award is hereby accepted and the terms and conditions of this
Agreement are hereby agreed to by the undersigned. Electronic acceptance of this
Award pursuant to the Company’s instructions to the Grantee (including through
an online acceptance process) is acceptable.
Dated:                
Grantee’s Signature


Grantee’s name and address:
__________________________
__________________________
__________________________




5